             Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON

11

12
      DOUGLAS LACY, on behalf of himself and   CASE NO.
13    all others similarly situated,
                                               COMPLAINT—CLASS ACTION
14               Plaintiff,
      v.                                       DEMAND FOR JURY TRIAL
15

16    COMCAST CORPORATION,

17               Defendant.

18

19

20

21

22

23

24

25

26

27
     COMPLAINT – CLASS ACTION
28                                                                Terrell Marshall Law Group PLLC
                                                                         936 N. 34th Street, Suite 300
                                                                                  Seattle, WA 98103
                                                             Tel: 206-816-6603 / Fax: 206-319-5450
                 Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 2 of 10




 1          Plaintiff Douglas Lacy, individually and on behalf of others similarly situated, alleges the

 2   following against Comcast Corporation (“Comcast” or “Defendant”).

 3
                                          NATURE OF ACTION
 4
            1.       Since January, 2018, Comcast has repeatedly called Mr. Lacy’s cellular phone
 5
     about a Comcast account that does not belong to him. Comcast used an automatic telephone
 6
     dialing system (“ATDS”) and an artificial or prerecorded voice to make these calls.
 7
            2.       Plaintiff began receiving Comcast’s calls shortly after he got a new cellular
 8
     phone number in January, 2018. Mr. Lacy has not been a Comcast customer since 2013 and did
 9
     not consent to receive calls from Comcast five years after he terminated his Comcast
10   subscription. Plaintiff informed Comcast that it has the wrong number and asked Comcast to
11   stop calling him. Comcast, nevertheless, continues to make calls to Plaintiff’s cellular phone
12   without his consent.
13          3.       Plaintiff brings this class action for damages and other equitable and legal
14   remedies resulting from Defendant’s violation of the Telephone Consumer Protection Act, 47
15   U.S.C. § 227, et seq. (“TCPA”).
                                   JURISDICTION AND VENUE
16
            4.       This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
17
     U.S.C. § 1331, because they present a federal question.
18
            5.       This Court has personal jurisdiction over Comcast because it directed the call
19
     that is the subject of this action to Plaintiff’s cellular phone. Plaintiff’s cellular phone uses a
20
     Washington area code and was, at all relevant times, located in Washington.                  Comcast
21   continuously and systematically conducts business in Washington.
22          6.       Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
23   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.
24                                               PARTIES
            7.       Plaintiff Douglas Lacy resides in Spanaway, Washington.
25

26

27
     COMPLAINT – CLASS ACTION - 1
28                                                                                   Terrell Marshall Law Group PLLC
                                                                                       936 North 34th Street, Suite 300
                                                                                             Seattle, Washington 98103
                                                                                Tel: 206-816-6603 / Fax: 206-319-5450
                  Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 3 of 10




 1           8.        Defendant Comcast is a Pennsylvania corporation with headquarters at One

 2   Comcast Center, Philadelphia, Pennsylvania 19103-2838.

 3
                                         FACTUAL ALLEGATIONS
 4
         A. Comcast Made Non-Emergency Calls to the Cellular Phones of Plaintiff and Other
 5          Consumers Without Their Prior Express Consent.
 6
             9.        Plaintiff’s telephone number, (XXX) XXX-6397, is assigned to a cellular
 7
     telephone service. Plaintiff first acquired this cellular phone number in January, 2018.
 8
             10.       Since January 2018, Comcast has called Plaintiff’s cellular phone at least 143
 9
     times and left at least 55 voicemails.
10
             11.       Plaintiff received at least 142 calls from the number 1-800-266-2278. Plaintiff
11
     received at least one call from 1-855-692-3151.
12
             12.       Comcast’s calls pertain to a Comcast account that does not belong to Plaintiff.
13
             13.       Comcast’s calls to Plaintiff’s cellular phone are intended for some person other
14
     than Plaintiff.
15           14.       Plaintiff has not been a Comcast customer or subscriber since 2013.
16           15.       Plaintiff did not consent to receive calls from Comcast after he terminated his
17   subscription in 2013. Plaintiff never consented to receive Comcast calls intended for other
18   Comcast customers.
19           16.       Plaintiff received at least 54 voicemails from the number 1-800-266-2278. All

20   of these voicemails are identical. Each voicemail delivers the following message with an

21   artificial or prerecorded voice: “Hi, this is Comcast calling with an important message. Please

22   call us back at 1-800-266-2278 to learn more.”

23           17.       The voicemail plaintiff received from 1-855-692-3151 also delivers a message
     with an artificial or prerecorded voice. The message directs Plaintiff to return Comcast
24
     equipment. Plaintiff is not in possession of any Comcast equipment. He returned the only
25
     Comcast equipment that he has ever possessed when he terminated his subscription in 2013.
26

27   COMPLAINT – CLASS ACTION - 2
                                                                                   Terrell Marshall Law Group PLLC
28                                                                                        936 N. 34th Street, Suite 300
                                                                                                   Seattle, WA 98103
                                                                              Tel: 206-816-6603 / Fax: 206-319-5450
              Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 4 of 10




 1          18.     Plaintiff called back the 1-855-692-3151 number and learned that Comcast was

 2   looking for someone named Andrew Hansen. Plaintiff does not know anybody named Andrew

 3   Hansen and has never had any sort of relationship with anyone named Andrew Hansen.

 4   Plaintiff informed Comcast that it had the wrong number.
            19.     The content of Comcast’s messages demonstrates that Comcast’s calls were not
 5
     made for an emergency purpose.
 6
            20.     Plaintiff answered at least two calls placed by Comcast, informed Comcast that
 7
     he was not the intended recipient of the calls, and requested that Comcast stop calling him.
 8
            21.     Plaintiff continued to receive calls from Comcast after asking Comcast to stop
 9
     calling him.
10
            22.     Comcast has been sued multiple times for calling behavior similar to the
11
     behavior described in this complaint.
12
            23.     Comcast is aware of the TCPA’s prohibitions against the use of automatic
13
     dialing systems and artificial or prerecorded voices to make calls to cellular phones without the
14   prior express consent of the called party. Comcast therefore knowingly or willfully caused
15   autodialed calls to be made to the cellular phones of Plaintiff and other consumers without their
16   prior express consent.
17          24.     In addition, each call Comcast made to Plaintiff’s cellular phone after he
18   informed Comcast that it was calling the wrong number was made knowingly or willfully.
19
        B. Comcast Used an ATDS and an Artificial or Pre-recorded Voice.
20

21          25.     Each time that it called his cellular phone, Comcast called Plaintiff using an
22   ATDS. Plaintiff noted a pause before the start of each message he received when he did not
23   answer, and before being connected to the call when he did answer, which is characteristic of a

24   call placed by an ATDS.

25          26.     Comcast also called Plaintiff using a prerecorded or artificial voice, as evidenced

26   by the tone and cadence of the voice on the calls and voicemails.

27   COMPLAINT – CLASS ACTION - 3
                                                                                Terrell Marshall Law Group PLLC
28                                                                                     936 N. 34th Street, Suite 300
                                                                                                Seattle, WA 98103
                                                                           Tel: 206-816-6603 / Fax: 206-319-5450
               Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 5 of 10




 1          27.        Comcast is a publicly traded company with a market cap exceeding $153 billion.

 2   With approximately 60 million customers, the scale of Comcast’s business requires the use of a

 3   sophisticated dialing system capable of storing phone numbers and dialing them automatically,

 4   as well as delivering messages without requiring the involvement of human agents.
            28.        The equipment used to call Plaintiff and others not only had the capacity to store
 5
     or produce telephone numbers to be called using a random or sequential number generator, but
 6
     was programmed to sequentially or randomly access stored telephone numbers to automatically
 7
     call such numbers for the calls that are the subject of this case. The equipment generated, and
 8
     then stored, a sequence of telephone numbers for calling, and then automatically called those
 9
     numbers. The calls were part of a campaign that made numerous phone numbers in a short
10
     period of time without human intervention.
11
        C. Comcast’s Violations of the TCPA Harmed Plaintiff
12
            29.        During the relevant period, Plaintiff has carried his cellular phone with him at
13
     most times so that he can be available to family, friends, and his employer.
14          30.        Comcast’s repeated calls invaded Plaintiff’s privacy and intruded upon his right
15   to seclusion. The calls frustrated and upset Plaintiff by constantly interrupting his daily life and
16   wasted his time.
17          31.        Comcast’s calls and voicemails intruded upon and occupied the capacity of
18   Plaintiff’s cellular phone and depleted the battery of Plaintiff’s cellular phone. The calls
19   temporarily seized and trespassed upon Plaintiff’s use of his cellular phone, and caused him to

20   divert attention away from other activities to address the calls and voicemails. The clutter of

21   Comcast’s calls and voicemails also impaired the usefulness of the call log feature of Plaintiff’s

22   cellular phone.
                                      CLASS ACTION ALLEGATIONS
23
            32.        Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
24
     (b)(2), and (b)(3) as a representative of the following class:
25

26

27   COMPLAINT – CLASS ACTION - 4
                                                                                   Terrell Marshall Law Group PLLC
28                                                                                        936 N. 34th Street, Suite 300
                                                                                                   Seattle, WA 98103
                                                                              Tel: 206-816-6603 / Fax: 206-319-5450
               Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 6 of 10



                   Each person within the United States who (1) received a non-emergency call
 1                 to his or her cellular telephone; (2) from Comcast; (3) through the use of an
 2                 ATDS and/or an artificial or prerecorded voice; and (4) who was not a
                   Comcast customer or subscriber at the time of the call(s).
 3

 4   Plaintiff reserves the right to amend the class definition following an appropriate period of

 5   discovery.
             33.      Excluded from the Class are Comcast, its employees, agents and assigns, and any
 6
     members of the judiciary to whom this case is assigned, their respective court staff, and
 7
     Plaintiff’s counsel. This suit seeks only damages and injunctive relief for recovery of economic
 8
     injury on behalf of the Class; it does not seek recovery for personal injury, wrongful death, or
 9
     emotional distress.
10
             34.      Because auto-dialing equipment maintains records of each contact, members of
11
     the above-defined Class can be identified through Comcast’s records.
12
                                                 Numerosity
13
             35.      At the time of filing, Plaintiff does not know the exact number of Class
14
     Members. But the volume of cellular telephone numbers reassigned on a daily basis1 and the
15
     number of Comcast customers indicate that Class Members likely number in the hundreds of
16
     thousands, if not millions, and are geographically disbursed throughout the country.
17
             36.      The alleged size and geographic disbursement of the Class makes joinder of all
18
     Class Members impracticable.
19                                    Commonality and Predominance

20           37.      Common questions of law and fact exist with regard to each of the claims and
     predominate over questions affecting only individual Class members. Questions common to the
21
     Class include:
22
                      a.      Whether Comcast’s dialing system(s) constitute an ATDS under the
23
     TCPA;
24

25   1
       According to the Federal Communications Commission, as many as 100,000 cell numbers are
     reassigned every day. In the Matter of Rules & Regulations Implementing the Telephone
26   Consumer Protection Act of 1991, 30 F.C.C. Rcd. 7961 (July 10, 2015).
27   COMPLAINT – CLASS ACTION - 5
                                                                                 Terrell Marshall Law Group PLLC
28                                                                                      936 N. 34th Street, Suite 300
                                                                                                 Seattle, WA 98103
                                                                            Tel: 206-816-6603 / Fax: 206-319-5450
                  Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 7 of 10




 1                    b.     Whether Comcast used an ATDS to place non-emergency calls on the

 2   cellular telephones of Plaintiff and Class members without their prior express consent;

 3                    c.     Whether Comcast used an artificial or prerecorded voice in connection

 4   with the placement of non-emergency calls on the cellular telephones of Plaintiff and Class
     members without their prior express consent;
 5
                      d.     Whether Comcast’s telephone calls were made knowingly or willfully;
 6
                      e.     Whether Plaintiff and Class members were damaged by receiving such
 7
     calls; and
 8
                      f.     Whether Comcast should be enjoined from engaging in such conduct in
 9
     the future.
10                                                 Typicality
11              38.   Plaintiff’s claims are typical of the claims of the Class, in that Plaintiff, like all
12   Class Members, has been injured by Comcast’s uniform misconduct—the placement of calls to

13   cellular telephones for non-emergency purposes without the prior express consent of the called

14   parties.
                                         Adequacy of Representation
15
                39.   Plaintiff will fairly and adequately protect the interests of the Class and is
16
     committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced
17
     in class action litigation and matters involving TCPA violations.
18

19                                                 Superiority
                40.   A class action is superior to other available methods for the fair and efficient
20
     adjudication of this controversy. Because the amount of each individual Class member’s claim
21
     is small relative to the complexity of the litigation, and because of Comcast’s financial
22
     resources, class members are unlikely to pursue legal redress individually for the violations
23
     detailed in this complaint. Class-wide damages are essential to induce Comcast to comply with
24
     Federal law. Individualized litigation would significantly increase the delay and expense to all
25
     parties and to the Court and would create the potential for inconsistent and contradictory
26

27   COMPLAINT – CLASS ACTION - 6
                                                                                    Terrell Marshall Law Group PLLC
28                                                                                         936 N. 34th Street, Suite 300
                                                                                                    Seattle, WA 98103
                                                                               Tel: 206-816-6603 / Fax: 206-319-5450
               Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 8 of 10




 1   rulings. By contrast, a class action presents fewer management difficulties, allows claims to be

 2   heard which would otherwise go unheard because of the expense of bringing individual

 3   lawsuits, and provides the benefits of adjudication, economies of scale, and comprehensive

 4   supervision by a single court.
                                    FIRST CLAIM FOR RELIEF
 5                  Negligent Violation of the Telephone Consumer Protection Act
                                        47 U.S.C. § 227, et seq.
 6

 7          41.     Plaintiff incorporates the above allegations by reference.
 8          42.     Comcast used an automatic telephone-dialing system and/or an artificial or
 9   prerecorded voice to make non-emergency calls to the cellular telephones of Plaintiff and Class
10   members, without their prior express consent.

11          43.     The foregoing acts and omissions constitute negligent violations of the TCPA,

12   including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §§

13   64.1200(a)(1)(iii).

14          44.     Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent
     violations of the TCPA, Plaintiff and Class members are entitled to an award of $500.00 in
15
     statutory damages for each and every call placed in violation of the TCPA.
16
            45.     Plaintiff and Class members are also entitled to and seek injunctive relief
17
     prohibiting future violations of the TCPA.
18

19                               SECOND CLAIM FOR RELIEF
               Knowing or Willful Violation of the Telephone Consumer Protection Act
20
                                       47 U.S.C. § 227, et seq.
21

22          46.     Plaintiff incorporates the above allegations by reference.

23          47.     Comcast used an automatic telephone-dialing system and/or an artificial or

24   prerecorded voice to make non-emergency calls to the cellular telephones of Plaintiff and Class

25   members, without their prior express consent.

26

27   COMPLAINT – CLASS ACTION - 7
                                                                                 Terrell Marshall Law Group PLLC
28                                                                                      936 N. 34th Street, Suite 300
                                                                                                 Seattle, WA 98103
                                                                            Tel: 206-816-6603 / Fax: 206-319-5450
                 Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 9 of 10




 1          48.      The foregoing acts and omissions constitute knowing and/or willful violations of

 2   the TCPA, including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47

 3   C.F.R. §§ 64.1200(a)(1)(iii).

 4          49.      Under 47 U.S.C. § 227(b)(3)(C), and as a result of the alleged knowing and/or
     willful violations of the TCPA, Plaintiff and Class Members are entitled to an award of
 5
     $1,500.00 in statutory damages for each and every call placed in violation of the TCPA.
 6
            50.      Plaintiff and Class Members are also entitled to and seek injunctive relief
 7
     prohibiting future violations of the TCPA.
 8

 9                                        PRAYER FOR RELIEF
10
            WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
11
     respectfully requests that this Court:
12
            A.       Determine that the claims alleged herein may be maintained as a class action
13
     under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
14
     and appointing Plaintiff as the Class representative;
15
            B.       Award $500 in statutory damages for each and every call that Comcast
16
     negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
17
            C.       Award $1,500 in statutory damages for each and every call that Comcast
18   willfully or knowingly placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
19          D.       Grant appropriate injunctive and declaratory relief, including, without limitation,
20   an order requiring Comcast to implement measures to stop future violations of the TCPA; and
21          E.       Grant such further relief as the Court deems proper.
22                                    DEMAND FOR JURY TRIAL
23           Plaintiff hereby demands a trial by jury.
24

25

26

27   COMPLAINT – CLASS ACTION - 8
                                                                                 Terrell Marshall Law Group PLLC
28                                                                                      936 N. 34th Street, Suite 300
                                                                                                 Seattle, WA 98103
                                                                            Tel: 206-816-6603 / Fax: 206-319-5450
            Case 3:19-cv-05007-RBL Document 1 Filed 01/04/19 Page 10 of 10



     Dated: January 4, 2019         Respectfully submitted,
 1

 2                                  TERRELL MARSHALL LAW GROUP PLLC

 3
                                    By: /s/ Beth E. Terrell, WSBA #26759
 4                                      Beth E. Terrell, WSBA #26759
                                        Email: bterrell@terrellmarshall.com
 5

 6                                  By: /s/ Jennifer Rust Murray, WSBA #36983
                                        Jennifer Rust Murray, WSBA #36983
 7                                      Email: jmurray@terrellmarshall.com
                                        936 North 34th Street, Suite 300
 8                                      Seattle, Washington 98103-8869
 9                                      Telephone: (206) 816-6603
                                        Facsimile: (206) 319-5450
10
                                        Daniel C. Girard*
11                                      Email: dgirard@girardsharp.com
12                                      Simon S. Grille*
                                        Email: sgrille@girardsharp.com
13                                      GIRARD SHARP LLP
                                        601 California Street, Suite 1400
14                                      San Francisco, California 94108
15                                      Telephone: (415) 981-4800
                                        Facsimile: (415) 981-4846
16
                                     *Pro Hac Vice Application Forthcoming
17
                                     Counsel for Plaintiff and the Proposed Class
18

19

20

21

22

23

24

25

26

27   COMPLAINT – CLASS ACTION - 9
                                                                        Terrell Marshall Law Group PLLC
28                                                                             936 N. 34th Street, Suite 300
                                                                                        Seattle, WA 98103
                                                                   Tel: 206-816-6603 / Fax: 206-319-5450
